DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/21/2022 has been entered. Claims 1-7 and 9-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/20/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-20 (particularly claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 (particularly claim 9) of U.S. Patent No. 10893681 in view of Hoshino (JP 2015159734 A).
Regarding claim 1, Claim 9 of U.S. Patent No. 10893681, which depends from and thus includes the limitations of claim 1,  teaches a method for treating food which is in an isolating encapsulation or casing, wherein the respective food is brought into contact with spaced electrically conductive electrodes, and the electrodes are connected to a current source, wherein the electrodes are at a first distance to one another, furthermore, the electrodes pierce and penetrate the insulating encapsulation or the casing to pierce the food (material to be treated) or is moved to pierce the food. Claim 9 also teaches each electrode group has a number of individual electrodes, similar to a comb-like set of needles. Furthermore, claim 9 teaches the individual electrodes (needles) are movable or rotatable about their axes and execute a rotational movement during the piercing process, wherein a rotational movement in a respectively changed direction takes place during the removal of the individual electrodes.
Considering the electrodes are brought into contact with the food, the distance from one another is necessarily in relation to the food (material to be treated), i.e. the electrodes are at a distance such that both can be brought into contact with the food. 
Claim 9 of the U.S. Patent No. 10893681 is silent on regulating a power source of alternating current having a predetermined frequency through the electrodes by dividing a heating of the food product into temporal sections based on the food product heating to a predetermined temperature.
Hoshino teaches (Paragraph 0005) an AC high electric field sterilization method, wherein a fluid food material is continuously flowed in a gap between narrow electrodes and an AC high voltage is applied between the electrodes. Hoshino further teaches (Paragraph 0029) the alternating current is not a continuous pulse, but has a pause period TP (i.e. the current is applied in temporal sections). Hoshino further teaches (Paragraph 0068) the alternating current has a base frequency f that is preferably about 10 to 400 kHz. Hoshino also teaches (Paragraph 0118)  heating to a specific temperature in Example 1. (It should be noted that while Hoshino does not teach electrodes that directly penetrate a casing, the electrodes are in direct contact with the food material and thus applicable to U.S. Patent No. 10893681).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify U.S. Patent No. 10893681 to incorporate the alternating current power source of predetermined frequency f applied in temporal sections for heating to a specific temperature taught by Hoshino, since both are directed to methods of treating food products with electrodes, since both teach operation of the power source in temporal sections during heating, since an alternating current power source with a predetermine frequency for powering electrodes is known in the art as shown by Hoshino, since the invention of U.S. Patent No. 10893681 is compatible with treatment in temporal sections as demonstrated by claim 17 of U.S. Patent No. 10893681, since the use of alternating current with a pulse pause period prevents overheating and allows treatment of both low and high viscosity foods (Hoshino, Paragraph 0066), and since the use of the pause periods in the alternating current prevents excessive temperature rise which would otherwise result in scorching (adhesion) on the electrode surface, which often causes the electrode surface to become rough, impeding the smooth flow of food materials, and shortening the electrode life (Hoshino, Paragraph 0012, 0025).
Allowable Subject Matter
Claims 1-7 and 9-20 would be allowable if a Terminal Disclaimer was filed to overcome the double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1-7 and 9-19, the closest prior art is Persiani (US 2022940 A) in view of Spiess (US 2642794 A), Hoshino (JP 2015159734 A), and Jammet (US 5447534 A).
Regarding claim 1, Persiani teaches (Page 2, left column, lines 22-27; Fig. 3 #7, 8) a method for cooking food, wherein a Frankfurter (material to be treated) has a sausage casing (sheathing of a material to be treated) and the Frankfurter is impaled upon electrodes that penetrate the sausage casing and extend into the meat filling. Figure 3 of Persiani shows two spaced apart electrodes7 (first and second electrodes) wherein the distance between the electrodes is such that a Frankfurter 8 may be penetrated on either end, i.e. the distance between the electrodes is in relation to the material to be treated. 
Persiani is silent on each electrode having a comb-like set of needles. Persiani is further silent on rotationally moving the needle of the first electrode about an axis of the needle during the penetration; and rotating the needle in a respective directionally changed rotational movement during removal of the first electrode. Persiani is also silent on regulating a power source of alternating current having a predetermined frequency through the electrodes by dividing a heating of the food product into temporal sections based on the food product heating to a predetermined temperature.
Spiess teaches (Col. 4, lines 47-52 ;Col. 5, lines 68-72, Fig. 2 #30, 32) an electric frankfurter cooker, wherein a frankfurter is impaled on electrodes 30 with two or more electrode pins 32 (comb-like needles).
Hoshino teaches (Paragraph 0001, 0005) an AC high electric field sterilization method, wherein a fluid food or a solid-liquid mixed food material is continuously flowed in a gap between narrow electrodes and an AC high voltage is applied between the electrodes. Hoshino further teaches (Paragraph 0029) the alternating current is not a continuous pulse, but has a pause period TP (i.e. the current is applied in temporal sections). Hoshino further teaches (Paragraph 0068) the alternating current has a base frequency f that is preferably about 10 to 400 kHz. Hoshino also teaches (Paragraph 0118)  heating to a specific temperature in Example 1. 
Jammet teaches (Col. 2, lines 53-61) an electrode having a retractable screw comprises a body provided with an internal screw thread, an inner mechanical screw cooperative with said screw thread, and a biological screw connected at one of its ends to the mechanical screw, the other end, of helical shape, being provided for penetrating the fibrous tissues of the heart by rotation. Jammet further teaches (Col. 6, lines 35-38) the electrode according to the invention may be easily withdrawn by reverse rotation of the actuating cable which drives the mechanical screw in reverse rotation. Figure 11 A depicts the electrode rotating about the axis of the electrode. 
However, Jammet is directed to treatment of heart tissue and not food and there is not sufficient motivation to apply the teaching of Jammet to Persiani. Therefore, claim 1 is allowable over the prior art.
Claims 2-7 and 9-18 are allowable over the prior art as a result of depending upon allowable claim 1. 
Regarding claim 19, Persiani teaches (Page 2, left column, lines 22-27; Fig. 3 #7, 8) a method for cooking food, wherein a Frankfurter (food product) has a sausage casing (sheathing of a material to be treated) and the Frankfurter is impaled upon electrodes that penetrate the sausage casing and extend into the meat filling. Figure 3 of Persiani shows two spaced apart electrodes 7 (first and second electrodes) wherein the distance between the electrodes is such that a Frankfurter 8 may be penetrated on either end, i.e. the distance between the electrodes is in relation to the material to be treated. 
Persiani is silent on each group of electrodes including a comb-like set of needles having a second distance from each other, wherein the first distance is larger than or equal to the second distance. Persiani is also silent on regulating a power source of alternating current having a predetermined frequency through the electrodes by dividing a heating of the food product into temporal sections based on the food product heating to a predetermined temperature.
Spiess teaches (Col. 4, lines 47-52 ;Col. 5, lines 68-72, Fig. 2 #30, 32) an electric frankfurter cooker, wherein a frankfurter is impaled on electrodes 30 with two or more electrode pins 32 (comb-like needles). As can be seen from Figures 1 and 2 of Spiess, the first distances is larger than the second distance. 
Hoshino teaches (Paragraph 0001, 0005) an AC high electric field sterilization method, wherein a fluid food or a solid-liquid mixed food material is continuously flowed in a gap between narrow electrodes and an AC high voltage is applied between the electrodes. Hoshino further teaches (Paragraph 0029) the alternating current is not a continuous pulse, but has a pause period TP (i.e. the current is applied in temporal sections). Hoshino further teaches (Paragraph 0068) the alternating current has a base frequency f that is preferably about 10 to 400 kHz. Hoshino also teaches (Paragraph 0118)  heating to a specific temperature in Example 1. (It should be noted that while Hoshino does not teach electrodes that directly penetrate a casing, the electrodes are in direct contact with the food material and thus applicable to Persiani).
Jammet teaches (Col. 2, lines 53-61) an electrode having a retractable screw comprises a body provided with an internal screw thread, an inner mechanical screw cooperative with said screw thread, and a biological screw connected at one of its ends to the mechanical screw, the other end, of helical shape, being provided for penetrating the fibrous tissues of the heart by rotation. Jammet further teaches (Col. 6, lines 35-38) the electrode according to the invention may be easily withdrawn by reverse rotation of the actuating cable which drives the mechanical screw in reverse rotation. Figure 11 A depicts the electrode rotating about the axis of the electrode. 
However, Jammet is directed to treatment of heart tissue and not food and there is not sufficient motivation to apply the teaching of Jammet to Persiani. Therefore, claim 19 is allowable over the prior art.
Regarding claim 20, the closest prior art is Persiani (US 2022940 A) in view of Spiess (US 2642794 A), Hoshino (JP 2015159734 A), Bolshakov (SU 1251841 A1), and Jammet (US 5447534 A).
Persiani teaches (Page 2, left column, lines 22-27; Fig. 3 #7, 8) a method for cooking food, wherein a Frankfurter (food product) has a sausage casing (sheathing of a material to be treated) and the Frankfurter is impaled upon electrodes that penetrate the sausage casing and extend into the meat filling. Figure 3 of Persiani shows two spaced apart electrodes 7 (first and second electrodes) wherein the distance between the electrodes is such that a Frankfurter 8 may be penetrated on either end, i.e. the distance between the electrodes is in relation to the material to be treated. Persiani further teaches (Page 2, left column, lines 22-27; Fig. 3 #7, 8) the sausage casing is penetrated by electrodes, and Fig. 3 shows that the electrodes penetrate on end areas of the Frankfurter and thus on end areas of the casing. Persiani further teaches (Page 1, Right Column, lines 42-43) the Frankfurter may be easily curve, i.e. the Frankfurter is flexible. The sausage casing on the Frankfurter must necessarily be flexible also in order for the Frankfurter to be curved.
Persiani is silent on each group of electrodes including a comb-like set of needles having a second distance from each other. Persiani is further silent on the material to be treated being accommodated in a space between two conveyor belts. Persiani is further silent on regulating a power source of alternating current through the electrodes by heating the food product into temporal sections, wherein during a first temporal section the food product is heated to a first temperature and after an interruption the food product is heated to a second temperature during a second temporal section. 
Spiess teaches (Col. 4, lines 47-52 ;Col. 5, lines 68-72, Fig. 2 #30, 32) an electric frankfurter cooker, wherein a frankfurter is impaled on electrodes 30 with two or more electrode pins 32 (comb-like needles). As can be seen from Figures 1 and 2 of Spiess, the first distances is larger than the second distance. 
Bolshakov teaches (Paragraph 0005; Fig. 1 #1-4) a device for massaging meat including a working body 1, which is formed of two plate conveyors - upper 2 and lower 3, located parallel to one another and equipped with electrodes 4. Figure 1 depicts a piece of meat between conveyors 2 and 3 wherein the electrodes 4 on lower conveyor 3 extend up towards upper conveyor 2, and the electrodes 4 on upper conveyor 2 extend down towards lower conveyor 3. 
Hoshino teaches (Paragraph 0005) an AC high electric field sterilization method, wherein a fluid food material is continuously flowed in a gap between narrow electrodes and an AC high voltage is applied between the electrodes. Hoshino further teaches (Paragraph 0029) the alternating current is not a continuous pulse, but has a pause period TP (i.e. the current is applied in temporal sections). Hoshino further teaches (Paragraph 0068) the alternating current has a base frequency f that is preferably about 10 to 400 kHz. Hoshino also teaches (Paragraph 0118, 0140) experimental examples where the electrodes are used to raise the temperature of a test solution, wherein Example 1 leads to a rise in temperature of 5°C and Example 4 leads to a rise in temperature of 20°C where the larger temperature rise is due to an increased number of pulses, (i.e. it is understood that more pulse of current leads to a further increase and temperature and one of ordinary skill in the art would understand from Hoshino that multiple pulses (temporal sections) with corresponding pause periods occur where there is a corresponding increase in temperature during each pulse).
Jammet teaches (Col. 2, lines 53-61) an electrode having a retractable screw comprises a body provided with an internal screw thread, an inner mechanical screw cooperative with said screw thread, and a biological screw connected at one of its ends to the mechanical screw, the other end, of helical shape, being provided for penetrating the fibrous tissues of the heart by rotation. Jammet further teaches (Col. 6, lines 35-38) the electrode according to the invention may be easily withdrawn by reverse rotation of the actuating cable which drives the mechanical screw in reverse rotation. Figure 11 A depicts the electrode rotating about the axis of the electrode. 
However, Jammet is directed to treatment of heart tissue and not food and there is not sufficient motivation to apply the teaching of Jammet to Persiani. Therefore, claim 20 is allowable over the prior art.
Response to Arguments
Applicant’s arguments, see page 8, filed 03/21/2022, with respect to the 35 U.S.C. 103 rejection(s) of claim(s) 1-7 and 9-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's arguments filed 03/21/2022 regarding the Non-stautatory Double Patenting rejection over U.S. Patent No. 10893681 in view of Hoshino (JP 2015159734 A)  have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Hoshino is silent as to rotationally moving a needle of the first electrode about an axis of the needle during the penetration; and rotating the first electrode in a respective directionally changed rotational movement during removal of the first electrode, the Examiner concedes that these limitations are not described by Hoshino. However, these limitations constitute amendments to the claims, and are disclosed in claim 9 of U.S. Patent No. 10893681 as described above. 
Regarding the Applicant’s argument that the Office Action with respect to the nonstatutory double patenting rejection only refers to claims 1 and 17 fails to expressly indicate how Applicant's other claims, namely claims 2-16 and 18-20, are rejected on the ground of nonstatutory double patenting and that independent claims 19 and 20, having similar limitations to claim 1, are also allowable over the art of record, the Examiner wishes to point out that claims 1-7 and 9-20 (particularly claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 (particularly claim 9) of U.S. Patent No. 10893681 (where claim 17 was previously used in place of claim 9). Therefore, the Double Patenting rejection is directed against the claims as a whole.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792